Citation Nr: 1410062	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-33 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney at Law


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In April 2013, the RO issued a rating decision granting service connection for lumbosacral strain with intervertebral disc syndrome, radiculopathy of the bilateral lower extremities, bilateral hearing loss, and tinnitus.  As the Veteran has not appealed either the evaluations or effective dates assigned to these disabilities, they are not before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Although the Veteran had initially requested a video conference hearing before the Board, she withdrew this request in January 2014.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In December 2006, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a left knee disability.  Although notified of this decision that same month, the Veteran did not timely file an appeal.

2.  Evidence received since the RO's December 2006 rating decision is new and material, and combined with VA assistance raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability.

3.  The Veteran's preexisting left knee disability did not increase in disability during service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A preexisting left knee disability was not aggravated by active military service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's July 2008 letter advised the Veteran of all necessary elements of VA's notice requirements. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The July 2008 letter informed the Veteran of both the criteria to reopen her claim and the criteria for establishing her underlying claim of service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue being adjudicated.

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records and all VA and private treatment records identified by the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with a Disability Benefits Questionnaire (DBQ) examination of knee and lower leg conditions in April 2012, and a DBQ medical opinion was obtained in August 2012.  The DBQ examiner in April 2012 had reviewed the Veteran's claims file, reviewed with the Veteran her history of left knee disability, and examined the Veteran.  The August 2012 DBQ medical examiner reviewed the Veteran's claims file, provided medical opinions concerning the Veteran's left knee disability, and provided supporting rationale for the opinions expressed.  Accordingly, the Board finds the April 2012 DBQ examination, along with the August 2012 DBQ medical opinion, to be adequate for evaluation of the issue of entitlement to service connection for a left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2002).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696  (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009).


II.  Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 C.F.R. § 3.306(b).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. §§ 5108, 7105.  If the claim is reopened, it will be reviewed on a de novo basis. Id.; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."   The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

III. Analysis 

A. Claim to Reopen

In December 2006, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a left knee disability.  In this decision, the RO determined that the Veteran's left knee disability preexisted her military service, and that there was no evidence of a chronic left knee problem during her military service.  Although notified of this decision that same month, the Veteran did not timely file an appeal.  In addition, no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  

In May 2008, the Veteran sought to reopen the claim of entitlement to service connection for a left knee disability.

In its August 2013 statement of the case, the RO determined that new and material evidence had been submitted, and denied the Veteran's claim for entitlement to service connection for a left knee disability on the merits.  Nevertheless, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Board must review all of the evidence submitted since the last final action to determine whether the Veteran's claim of entitlement to service connection for a left knee disability should be reopened.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

In April 2012, a DBQ medical opinion was obtained.  The DBQ examiner noted that the Veteran's claims file had been reviewed.  The DBQ examiner then opined that the Veteran's left knee disability was at least as likely as not incurred in or caused by the claimed inservice injury, event, or illness.

For reopening purposes, this evidence is presumed credible.  When considered with the old evidence of record, it triggers VA's duty to assist in obtaining a new medical opinion.  See Justus v. Principi, 3 Vet. App. 510 (1992); Shade v. Shinseki, 24 Vet. App. 110   (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Barr v. Nicholson, 21 Vet. App. 303, 312   (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the claim entitlement to service connection for a left knee disability is reopened, and the Board shall readjudicate the Veteran's reopened claim of entitlement to service connection for a left knee disability on the merits.

B. Service Connection for Left Knee Disability

On her original application for compensation, the Veteran listed an "aggravated left knee" as the disability for which she was seeking service connection.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet.App. 529, 530 (1996). (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").  

Here, the Board finds that the a left knee disability was noted upon entry into service.  The examiner who conducted the Veteran's April 1971 enlistment examination checked the box showing an abnormality of the lower extremities.  The examiner then cited left knee medial meniscus as the specific abnormality.  The Board finds that because the condition of a left knee disability was recorded on the Veteran's entrance examination, that the condition, although apparently not symptomatic at the time, was "noted" upon entry into service.  See Verdon, 8 Vet.App. at 530; 38 C.F.R. § 3.304(b).  Consequently, to the extent the Veteran seeks compensation for disability resulting from her left knee disability, the burden is on her to demonstrate an increase in disability during service, which would serve to establish the presumption of aggravation. See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Horn, 25 Vet.App. at 235 n. 6.

The Veteran contends that her preexisting left knee disability was aggravated in a fall after having been pushed down a flight of stairs in 1972 or 1973 at Lackland Air Force Base.  

In support of her claim, a July 2008 statement was received from fellow service member, G.C.  In her letter, G.C. noted that the Veteran sustained a back injury after a trainee pushed her down a flight of stairs.  She noted that the Veteran was hospitalized at Wilford Hall for 30 days to treat this condition.  The statement also noted that the Veteran had limited physical activities in her knee and back.  

The Veteran served on active duty from June 1971 to May 1974.  Her enlistment examination, performed in April 1971, noted that her lower extremities, and specifically her left knee medial meniscus, were abnormal.  On a medical history report, completed at that time, the examiner noted that the Veteran had undergone a meniscectomy in 1967.  An August 1973 treatment report noted that the Veteran had awoken two days earlier with pain and a sensation of instability in her left knee.  The report noted that she had no recent history of trauma, and that she had undergone a medial meniscectomy several years ago with only mild ache at the end of the day.  Physical examination revealed diffuse tenderness to mild light touch over the entire lateral side of the left knee, with no swelling or effusion and no instability.  An x-ray examination of the left knee was reported to be normal.  The report noted that the Veteran was prescribed an ace wrap and aspirin.  No follow up treatment was indicated.

An April 1974 treatment report from the Wilford Hall USAF Medical Center noted the Veteran's complaints of back and leg pain, with paresthesia in the toes for one week.  Physical examination revealed tenderness over the L4-L5-S area.  The report also noted a full range of motion in the Veteran's back with pain.  Straight leg raising tests revealed radicular pain in the left leg.  The right leg was found to be within normal limits.  The report appears to have diagnosed the Veteran with herniated nucleus pulposus, with S1 radiculopathy.  The examiner prescribed bed rest to treat this condition, and indicated that the Veteran was to return on Monday.

In May 1974, the Veteran underwent her separation examination.  The report of this examination noted that the Veteran's left knee had a 7.5 centimeter vertical scar on it, and that the left knee exhibited a full range of motion and strength.  In the notes section of the report, the examiner noted that the Veteran had a history of meniscectomy, left leg, surgically corrected, 1968, with no complaints and no sequela.  It also noted that the Veteran had a history of treatment for back and leg trouble in April 1974 at Wilford Hall USAF Medical Center.  On a medical history report, completed pursuant to her separation examination, the Veteran denied having any history of a bone or joint deformity, and denied having any history of a trick or locked knee.  The physician completing the report noted the Veteran's history of a meniscectomy, left leg, surgically corrected, 1968, with no complaints and no sequela.  The report also noted that the Veteran had been treated in April 1974 for back and leg trouble at Wilford Hall USAF Medical Center.  

A March 1976 medical examination report noted findings of a scar left knee - removal of cartilage.  The report also listed the Veteran's lower extremities as normal.  The report also noted that the Veteran was referred for an orthopedic consultation concerning her left knee disability, and a follow up notation on the report, dated in April 1976, noted that the Veteran had been accepted for service.  On a medical history report, completed in March 1976, the Veteran denied having any history of a bone or joint deformity and denied having any history of a trick or locked knee.  

An April 1976 orthopedic consultation report noted that the Veteran had undergone a medical meniscectomy approximately 10 year earlier.  The report noted that the Veteran denied having any current symptoms, including no effusion, locking, giving out, etc.  Physical examination of the left knee revealed a full range of motion and a well healed scar.  The treatment report noted that there was no instability and McMurray's testing was negative.  X-ray examination of the left knee was also reported to be normal.  Finally, the report noted that the Veteran was accepted.  

On a medical history report, completed in May 1978, the Veteran report that her "present health is excellent."  She denied having any history of a bone or joint deformity and denied having any history of a trick or locked knee.  The report noted the Veteran's history of having undergone a medial meniscus of the left knee removed at age 20.  It also noted that she had been treated for a pinched nerve in 1974 at Lackland Air Force Base, and that she currently had no problems.

A May 1979 enlistment examination noted that the Veteran had a 5 centimeter long scar over the medial area of the knee.  Physical examination revealed the lower extremities to be normal.  The physician completing the report noted the Veteran's history of a removal of cartilage in the left knee, with no complaints and no sequela.  On a medical history report, completed in May 1979, the Veteran denied having any history of a bone or joint deformity and denied having any history of a trick or locked knee.  The physician completing the report noted the Veteran's history of removal of cartilage in the left knee, age 20, with no complaints and no sequela.  

A March 2006 MRI of the left knee revealed maceration of the medial meniscus, a small degenerative tear of anterior horn of the lateral meniscus, a chronic partial tear of the anterior cruciate ligament, and severe medial compartment degenerative changes.

In April 2012, a DBQ medical examination of knee and lower leg conditions was conducted.  The DBQ examiner noted that the Veteran's claims file had been reviewed.  The report listed a current diagnosis of left knee strain and instability status post surgery with scar (prior to entering service).  In the history section, the DBQ examiner noted that this condition occurred from a fall (pushed down a flight of stairs) in 1972/1973 at Lackford Air Force Base.  Physical examination of the left knee revealed a reduced range of motion with pain, functional loss, and instability.  

In April 2012, a DBQ medical opinion was obtained.  The DBQ examiner noted that the Veteran's claims file had been reviewed.  The DBQ examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed inservice injury, event or illness.  In support of this opinion, the DBQ examiner noted that the Veteran was assessed for leg pain during her military service in April 1974, and that this was also noted on her May 1974 separation examination.  The DBQ examiner then noted that an injury to a weight bearing joint leads to regional anatomical changes that progressively worsen over time, consistent with the Veteran's current examination.  

In August 2013, a DBQ medical opinion was obtained.  The DBQ examiner noted that the Veteran's claims file had been reviewed.  The DBQ examiner opined that the Veteran's left knee disability clearly and unmistakably existed prior to her military service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of this opinion, the VA examiner noted that a review of the Veteran's military records indicated that she had a preexisting left knee disability, which was noted on his entrance examination in April 1971.  The examiner then noted that the Veteran denied having any left knee complaints on each of the medical history reports and physical examinations completed in April 1971, May 1974, March 1976, May 1978 and May 1979.  The examiner then noted that the Veteran's military medical records only indicated one sick call visit for left knee pains, which occurred in April 1973.  At that sick call visit, she reported a two day history of left knee pains with symptoms of instability; however, the physician reported that examination of her left knee was only significant for tenderness on palpation, with no swelling, effusion, erythema or instability.  X-ray examination of her left knee was reported to be normal, and she was prescribed aspirin.  The DBQ examiner also noted that the Veteran underwent an orthopedic examination in April 1976.  The orthopedic physician noted that the Veteran denied having any left knee pains, and that physical exam was negative for any decrease range of motion, left knee swelling, crepitus or instability.  Finally, in relation to her left knee condition, her civilian medical records demonstrated a natural progression of her left knee condition as manifested by recurrent episodes of left knee pains with walking, weight bearing and prolong standing, in addition to decrease range of motion, crepitus, and left knee films revealing degenerative changes. 

Initially, the Board concludes that the Veteran has not shown an aggravation of her preexisting left knee disability during her military service.  

The Veteran is competent to report inservice symptoms of her left knee disability.  However, to the extent that she contends that that her left knee disability aggravated during service, the Board finds that the Veteran's contentions are not supported by the evidence and are not credible.  Despite her contentions, service treatment records reflect a single incident of treatment concerning her left knee during service, which occurred in August 1973.  While the August 1973 treatment report noted findings of diffuse tenderness to mild light touch over the entire side of the left knee joint, there is no indication that this condition was chronic.  To the contrary, no follow up treatment was indicated.  Moreover, multiple subsequent physical examinations and medical history reports were silent as to any complaints of a left knee disability.  The Veteran's May 1974 medical history report, completed pursuant to her separation examination, noted that she described her present health as good.  During her April 1976 orthopedic consultation report, she specifically denied having any left knee symptoms, including any effusion, locking, giving out, etc.  Physical examination of the left knee revealed a full range of motion, with no instability and negative McMurray testing.  The Veteran's May 1978 medical history report noted that her "present health [wa]s excellent."   

Even if the Board were to conclude that an aggravation was shown, there is clear and unmistakable evidence to rebut the presumption of aggravation in this case.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Specifically, the evidence as a whole indicates that the Veteran's left knee disability was clearly and unmistakably not aggravated beyond its natural progression by an inservice injury, event or illness.  This is the conclusion reached by the DBQ examiner in August 2013, which the Board accepts as the most probative evidence on this issue.  The DBQ examiner provided this opinion after having reviewed the Veteran's claims file, and the VA examiner provided an extensive rationale in support of this opinion.

In reaching this conclusion, the Board finds the April 2012 DBQ examiner's opinion to be lacking in probative value.  The April 2012 DBQ examination and April 2012 DBQ medical opinion were provided by the same DBQ physician.  The DBQ examiner opined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed inservice injury, event or illness.  In support of this opinion, the DBQ examiner noted that the Veteran "was assessed for leg pain during active military service in April 1974" and that an injury to weight bearing joints leads to regional anatomical changes that progressively worsen over time consistent with the patient's current examination.  This opinion fails to acknowledge the Veteran's preservice history of a left knee disability.  Moreover, the opinion attributes the Veteran's entire left knee disability to her military service, which is factually incorrect.  Finally, the rationale provided fails to address how treatment for "leg pain" equates to a left knee injury as opposed to any other area of the leg.  The April 1974 treatment report does not reference knee pain.

Accordingly, service connection for a left knee disability is not warranted. 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 



ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a left knee disability is denied.


______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


